DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “auxiliary blower blade or impeller” of Claims 18 and 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 18 and 27 recite “a plenum generally positioned about the exhaust fan drive shaft.” The term "generally" is a relative term which renders the claim indefinite.  The term “generally " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how free of leading edges an impeller must be to constitute “generally about”.
All other claims are rejected due to their dependence on one of the rejected claims above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-20, 22, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kalan et al. (hereafter Kalan – US 4350345) in view of Pierjok et al. (hereafter Pierjok – US 7338400).
Regarding Claim 18, Kalan teaches (Fig. 1) a shaft seal for an exhaust fan (while the shaft seal of Kalan is for a steam turbine, it would be capable of being used in a fan, as both are driven by shafts and such shaft seals are known to be used for fans), 
a plenum (18) generally positioned about the exhaust fan drive shaft (10) at the point where the exhaust fan drive shaft (10) extends into the exhaust fan housing (16); 
an auxiliary blower (52) comprising an auxiliary blower housing (48), an internal auxiliary blower blade or impeller (Col. 3, Ln. 55-60; a centrifugal blower would have an internal blade or impeller) driven by an auxiliary blower drive shaft (Col. 3, Ln. 55-60; the motor would have a drive shaft), and an auxiliary blower drive (Col. 3, Ln. 55-60; the motor would have a drive) to rotate the auxiliary blower drive shaft (Col. 3, Ln. 55-60; the motor would have a drive shaft), 
a duct (44) fluidly connecting said auxiliary blower housing (48) to said plenum (18), wherein
during operation of the auxiliary blower (52) the pressure within said plenum (18) is greater than the ambient pressure exterior to said plenum (18) and greater than the pressure within the exhaust fan housing (16).
However, Kalan does not teach said auxiliary blower drive comprising a first pulley mounted to said auxiliary blower drive shaft, said first pulley rotated by a belt driven by a second pulley mounted to either the exhaust fan drive shaft or to a rotating shaft of an exhaust fan motor; and said auxiliary blower mounted upon a track such that the position of said first pulley relative to said second pulley can be altered between a position wherein said belt engages each of said first and said second pulleys such that 
While Kalan does teach that the rotation shaft of the exhaust fan motor can be used to drive the blower (Col. 5, Ln. 4-10), Kalan is silent as to how such an arrangement would be accomplished. A person having ordinary skill in the art trying to manufacture the invention of Kalan would have to choose a method, and look to the prior art for known solutions. Flinn teaches it is known to power shaft driven auxiliary devices such as fans and blowers using pulleys.
Pierjok teaches (Figs. 21, 22) a configuration wherein an auxiliary blower drive (515) comprises a first pulley (512) mounted to said auxiliary blower drive shaft (514), said first pulley (512) rotatable by a belt (516) driven by a second pulley (510) mounted to either the exhaust fan drive shaft or to a rotating shaft of the exhaust fan motor, and wherein said auxiliary blower drive (512) is mounted upon a track (508) such that the position of said first pulley relative to said second pulley can be altered between a position wherein said belt engages each of said first and said second pulleys such that rotation of said second pulley causes a rotation of said first pulley (see abstract and positions indicated by movement arrows 530), and a position wherein said belt is disengaged from one or both of said first and second pulleys (see abstract and positions indicated by movement arrows 530).
Pierjok further teaches such a pulley and track system with actuators is beneficial because it allows the motor and drive belt arrangement to be properly aligned with a sufficient amount of belt tension at a low cost (see col. 2, ln. 10-41).

Regarding Claim 19, Kalan, as modified with Pierjok in Claim 18 above, teaches (Kalan Fig. 1) the shaft seal as claimed in claim 18, but does not teach at least a portion of said duct is flexible or telescopic. Kalan is silent as to the material of the duct, but it is well known in the art to supply air through a rubber hose. It would have been obvious for one of ordinary skill to select such a material.
Regarding Claim 20, Kalan, as modified with Pierjok in Claim 18 above, teaches (Kalan Fig. 1) the shaft seal as claimed in claim 18 wherein said track includes one or more linear actuators (548) to move said auxiliary blower drive shaft between said respective positions.
Regarding Claim 22, Kalan, as modified with Pierjok in Claim 18 above, teaches (Kalan Fig. 1) the shaft seal as claimed in claim 20 wherein said auxiliary blower includes an auxiliary blower motor (see col. 3, ln. 55-59), wherein operation of said auxiliary blower motor causes a rotation of said auxiliary blower drive shaft.
Regarding Claim 26, Kalan, as modified with Pierjok in Claim 18 above, teaches (Kalan Fig. 1) the shaft seal as claimed in claim 18 wherein the exhaust fan is a centrifugal fan or an axial flow fan (Kalan would be capable of being used with a centrifugal or axial exhaust fan, as both are driven by shafts).

Claim 27 recites the same features of Claims 18 and 20 which are rejected for the same reasons. 
Regarding Claim 28, Kalan, as modified with Pierjok in Claim 18 above, teaches (Kalan Fig. 1) the shaft seal as claimed in claim 27 wherein said auxiliary blower further comprises an auxiliary blower motor operatively connected to said auxiliary blower drive shaft (see col. 3, ln. 55-59).
Claim 30 recites the same features of Claim 26 which are rejected for the same reasons. 

Allowable Subject Matter
Claims 21, 23-25, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745